Opinion by
Mr. Justice Dean,
There is but little difference in the facts of this case, from those in No. 199, January term, 1897, between the same par*116ties, ante, p. 105, in which a decree has been this day handed down. The plaintiff proposes to construct a crossing on Edgmont avenue, a north and south street, though not a straight one, as is Welsh street in the other case; it already has a grade crossing on Market street, only twenty feet from the proposed avenue crossing, and another on Potter street, four squares east. This one is sought solely to promote convenience in operating their road; the danger to the public and the injury to the steam road are just as great as in the other case ; besides, it is reasonably practicable to avoid the grade by an overhead crossing.
The decree of the court below is reversed and injunction dissolved at costs of appellee.